114 S.E.2d 115 (1960)
252 N.C. 482
STATE
v.
Floyd William MORTON.
No. 581.
Supreme Court of North Carolina.
May 4, 1960.
*116 George A. Younce, Greensboro, for defendant-appellant.
Atty. Gen., T. W. Bruton and Asst. Atty. Gen., Glenn L. Hooper, Jr., for the State.
PER CURIAM.
Defendant challenges the authority of the court to activate the prison sentence for his failure to pay the increased weekly amount. He contends that the prison sentence was suspended on condition he pay $25 per week, that the amount was thereafter raised to $45, and that this modified amount was not such condition that breach thereof would justify activation of the sentence. However, the facts are such that we need not discuss this question. The court found as a fact that he had paid nothing after April 22, 1959. He was therefore in violation of the original condition as well as the one later imposed.
Defendant excepted to the admission and exclusion of evidence. The court was not bound by strict rules of evidence. Strong: N. C. Index, Criminal Law, sec. 136, Vol. 1, p. 819. The matter was heard de novo in Superior Court solely upon the question of whether there had been a violation of the condition without lawful excuse. State v. Robinson, 248 N. C. 282, 103 S.E.2d 376. This question is determined by the Court in its sound discretion. State v. Marsh, 225 N.C. 648, 36 S.E.2d 244.
A careful review of the record indicates that the competent evidence heard by the judge was sufficient to support his findings of fact and that the findings of fact adequately support the judgment. State v. McKinney, 251 N.C. 346, 111 S.E.2d 189.
The judgment below is
Affirmed.